Citation Nr: 1759359	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  08-29 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable rating for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran had active duty service from March 1988 to October 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2007 by a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2012, March 2013, and July 2013, the Board remanded the case for further development and it now returns for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was most recently afforded an examination for his service-connected right ear hearing loss in September 2013.  An April 2015 record indicates the Veteran failed to appear for a subsequent hearing loss evaluation; the notification letter advising the Veteran of the hearing is not of record.  Nevertheless, in an August 2017 submission, the Veteran's representative reported that the symptoms of his hearing loss had worsened since the September 2013 examination.  Notably, while the Veteran underwent ear examinations in March and April 2016, such are inadequate for appellate review as the examiner did not perform Maryland CNC speech discrimination testing as required by 38 C.F.R. § 4.85.  Given the fact that there are no relevant contemporaneous medical records to document the current severity of the Veteran's right ear hearing loss, and he has alleged an increase in the severity of such disability in recent communications, the Board finds that a remand for a contemporaneous VA examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  
Remand is also required as the VA examination reports indicate false positive responses from the Veteran, the presence of mixed and/or conductive hearing loss, and poor reliability.  The Veteran has challenged the adequacy of all of the examinations and essentially contends that the VA examiners have falsified his hearing results or attempted to do so.  

Turning to the examination, in July 2005, the Veteran's right ear speech discrimination score was listed as 88 percent and, in September 2007, it was listed as 84 percent; neither examiner found the scores to be invalid.  Then, in July 2012, a different VA examiner noted a speech discrimination score of 98 percent in the right ear, and stated that audiometric findings were not valid for rating purposes due to poor test reliability.  In support thereof, the examiner noted the Veteran either could not or would not cooperate to provide valid consistent responses.  In April 2013, another VA examiner noted a 94 percent speech discrimination score in the right ear, and did not find the score to be invalid.  Shortly thereafter, in July 2013, the same examiner who examined the Veteran in 2007 did not report speech discrimination scores.  Further, he indicated the poor quality of the testing and stated that the Veteran's language difficulties, cognitive problems, inconsistent speech discrimination scores and the like combined to make use of pure tone averages and speech discrimination scores inappropriate to evaluate the level of his disability.  She further observed the Veteran's word recognition scores were not reported because they were not in agreement with the pure tone findings.  In this regard, she indicated that the Veteran's responses were unpredictable and speculated his speech recognition ability "should be normal in both ears."  

The September 2007/July 2013 VA examiner performed a third examination in September 2013.  At that time, she again found the Veteran's speech recognition scores were too unreliable for use as he was reluctant to participate and, when he did respond, he only replied with rhyming words.  She recommended using the April 2013 scores to assess the Veteran's hearing acuity.  Notably, she did not review the 2005 audiogram and failed to discuss the Veteran's increased CNC score between 2007 (84 percent) and 2013 (94 percent).  

Given the foregoing, the Board finds a comprehensive opinion should be provided in connection with the examination conducted on remand that addresses the validity of the Veteran's test scores and whether he has mixed and/or conductive hearing loss.  Further, given the July 2013 examiner's opinion that pure tone thresholds and CNC scores should not be used to assess the Veteran's hearing acuity, if such is again determined on examination, the examiner should discuss and conduct other testing that might reveal the Veteran's true level of hearing acuity.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Afford the Veteran an appropriate VA examination to determine the nature and severity of his right ear hearing loss.  The record, to include a complete copy of this remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner must provide all examination findings, along with a complete rationale for the conclusions reached.

The examiner should then identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz. A Maryland CNC Test should also be administered to determine speech recognition scores.  

The examiner should also address the following questions:

(A)  Please indicate whether the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  If it is in fact determined to be inappropriate, and the examiner likewise determines that pure tone thresholds are invalid, please explain why, and discuss and conduct other testing that might reveal the Veteran's true level of hearing acuity.

(B)  Please explain what is indicated by the reliability rating given during an audiological evaluation.  For instance, the July 2012 examiner's notation of "poor" results.

(C)  Please review each VA audiogram of record (July 2005, September 2007, July 2012, April 2013, July 2013, and September 2013).  Please compare and contrast those results and discuss why the Veteran's speech discrimination score would improve between 2007 and 2013.  

(D)  Opine as to which of the examination reports, if any, reflect the Veteran's true right ear hearing acuity.

(E)  Does the Veteran demonstrate mixed and/or conductive hearing loss?  Please explain how such impacts the reliability of the testing.

(F)  Please describe the functional effects caused by the Veteran's right ear hearing loss.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




